DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 1, the interdependence between a feed rate of print filament to a print head of the printer and a temperature of a nozzle of the printer is not disclosed in the Specification.  There is a discussion that more than one sensor and more than one type of data can be collected at once, but that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark, et al. (US 2015/0165691).

In reference to Claim 1, Mark discloses a system capable of controlling an additive manufacturing print process on an additive manufacturing printer (Abstract), comprising: a plurality of sensors capable of monitoring at least an interdependence between an input, including a feed rate, of print filament to a print head of the printer ([0042], [0045], and [0047]), and a temperature of a nozzle of the printer ([0041], and [0062]), as indicative of a state of the additive manufacturing print process; at least one processor associated with at least one controller and capable of receiving sensor data regarding the monitoring from the plurality of sensors ([0041]-[0042], [0045], [0047], and [0062]), and 

In reference to Claim 2, Mark discloses the system of Claim 1, as described above.
Mark discloses the correct one of the state is a current state ([0061], after the process has been performed and does not need correction, the current state would be correct).

In reference to Claim 3, Mark discloses the system of Claim 1, as described above.
Mark discloses the correct one of the state is a future state ([0061], before the process has been performed, the future state would be correct).

In reference to Claim 4, Mark discloses the system of Claim 1, as described above.
Mark discloses the correct one of the state includes one or more tolerances for the print process ([0041]-[0042]).

In reference to Claim 5, Mark discloses the system of Claim 4, as described above.
Mark discloses the one or more tolerances comprise at least one of a melt temperature ([0041]) and a trace size.

In reference to Claim 6, Mark discloses the system of Claim 1, as described above.


In reference to Claim 7, Mark discloses the system of Claim 1, as described above.
Mark discloses the revision to the compliance comprises a modification due to a characteristic of the print filament or the temperature of the nozzle ([0041]-[0042], [0045], [0047], and [0062]).

In reference to Claim 9, Mark discloses the system of Claim 1, as described above.
Mark discloses the plurality of sensors comprise one of: discrete sensors; line scanners; cameras; time of flight imagers; and parallel or combination implementations thereof ([0042] and [0061]).

In reference to Claim 10, Mark discloses the system of Claim 1, as described above.
Mark discloses the lack of compliance comprises at least one of an over- or under-temperature, a non-print ([0042]), a crimping of the filament, and a catastrophic failure.

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.  
Applicant argues Mark does not disclose sensors for a feed rate.  
Examiner would respectfully disagree, because Mark discloses “the feed rate of the continuous core filament may be equal to the speed of the conduit nozzle to avoid disturbing the already deposited continuous core filaments” [0059], which supports “the position and orientation of the conduit nozzle are controlled by a controller … any of these equipped with position and/or displacement sensors to the 
Examiner also notes the arguments pertain to the instant application’s method steps and the prior art’s apparatus is capable of completing these steps therefore the prior art discloses the limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742